DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  “the analog position detection signal…the digital position detection signal” should read “an analog position detection signal…a digital position detection signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-9, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, the limitation “a linear equation using a zero order correction coefficient …a first order correction coefficient” is unclear. It is unclear if there is one linear equation for both the zero order correction coefficient and a first order correction coefficient. Claims 3, 7-9, and 13-16 are rejected due to their dependency on claims 2 and 12. 
Regarding claims 3 and 13, the equation is unclear. It is unclear if there are three equations or if the third line (-a1 x a4/(a1’ x a4’) x (a4’ x b3’ + b4’) is a continuation of the previous line of equation for C0p.  
Regarding claim 6 and 16, the limitation “a linear equation using a zero order correction coefficient …a first order correction coefficient” is unclear. It is unclear if there is one linear equation for both the zero order correction coefficient and a first order correction coefficient.
Regarding claim 18, the limitation “a zero order correction coefficient…a first order correction coefficient…by a linear equation” is unclear. It is unclear if there is one linear equation for both the zero order correction coefficient and a first order correction coefficient. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koiso (US 2019/0053693).
Koiso discloses an endoscope (see 2a or 2b and 5b, figure 1) connected to a processor (1b, figure 10), the endoscope comprising: an objective optical system (51b, figure 10) including a movable optical element ([0108]-[0109]) and configured to form an optical image of a subject (see 52, figure 10); an actuator (55, figure 10) configured to move the optical element; and a position sensor (56, figure 10) configured to output a position detection signal (see arrow from 56 to 95B, figure 10) corresponding to a position of the optical element; and an endoscope memory circuit (98b, figure 10) storing individual endoscope correction data ([0115]) for correcting a deviation of the position detection signal caused by an individual variation of the endoscope ([0114]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hongu (US 2012/0050577), in view of Koiso (US 2019/0053693). 
Regarding claim 1, Hongu discloses an endoscope system (a lens driving apparatus, abstract) comprising and a processor (107-119, figure 1), an objective optical system (see 101-106, figure 1) including a movable optical element (102 or 104 or 105, figure 1) and configured to form an optical image of a subject (see 106, figure 1), an actuator (motor 110a or 119a or 111, figure 1) configured to move the optical element, and a position sensor (114a or 120a or 115a, figure 1) configured to output a position detection signal corresponding to a position of the optical element (a detection signal of the first focus position sensor 115a is input to the microprocessor 116 [0055]), and the processor comprises a driver circuit (110b, 119b, or 111, figure 1) configured to drive the actuator, a processor memory circuit (117, figure 1) configured to store individual processor correction data for correcting a deviation of the position detection signal caused by an individual variation of the processor (holds three kinds of data required to correct an image plane shift upon zooming [0057]), and a controller (116, figure 1) configured to subject the deviation of the position detection signal to first correction based on the individual processor correction data and control the driver circuit based on a target position of the optical element and the position detection signal subjected to the first correction such that a position of the optical element coincides with the target position ([0058]-[0060]). Hongu is silent regarding an endoscope, the processor to which the endoscope is connected, wherein the endoscope comprises features of the objective optical system, the actuator, and the position sensor.
Koiso teaches an endoscope system with an endoscope (2a, figure 9) with a tag (22, figure 9). The tag has a RFID tag or the like and records identification information unique to the endoscope ([0094]). A detection unit (54, figure 9), like an RFID detection circuit or the like, acquires the identification information recorded in the tag and outputs the acquired identification information to the control unit (95A, figure 9; [0096]). A recording unit (98a, figure 9) has “N” recorded existing correction parameters associated with identification information of the “N” different endoscopes ([0098]). The correction parameter is output to the image processing unit (93, figure 9) to execute a magnification process ([0081]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Hongu to be in an endoscope as taught by Koiso. Doing so would allow the lens driving apparatus to be used in an endoscope for medical purposes ([0004]; Koiso). Additionally, the modified system would have the tag, detection unit, and the recording unit, and control unit as taught by Koiso. Doing so would provide endoscope identification information to further control the driver circuit and movement of the optical element. Doing so would provide correction parameters associated with the endoscope type to correct the location of the optical element ([0098]; Koiso). The modified system would have an endoscope (2A, figure 9), the processor (control device 9a, figure 9) to which the endoscope is connected, wherein the endoscope comprises features of the objective optical system, the actuator, and the position sensor (the modified system would have the endoscope 2A of Koiso comprise the objective optical system, the actuator and the position sensor as taught by Hongu).
Regarding claim 4, Hongu and Koiso further disclose the endoscope further comprises an endoscope memory circuit (98a, figure 9; Koiso) configured to store individual endoscope correction data for correcting a deviation of the position detection signal caused by an individual variation of the endoscope ([0081] and [0101]; Koiso), the controller further performs second correction for acquiring the individual endoscope correction data and correcting the deviation of the position detection signal based on the individual endoscope correction data (execute a magnification process [0081]; Koiso | the modified system would have the magnification process performed through the movement of the zoom lens 102, which then affects and moves focus lens 105 [0060], figure 1 of Hongu), and - 39 -controls the driver circuit based on the position detection signal subjected to the first correction and the second correction ([0060]; Hongu).  
Regarding claim 5, Hongu further discloses the controller performs the second correction in a stage succeeding the first correction (see [0058]-[0060]; Hongu | the modified system can have the second correction occur after the first correction).  
Regarding claim 10, Hongu further discloses the optical element is a movable lens configured to adjust a focus position and a zoom position of the objective optical system ([0058]-[0060]; Hongu), the actuator moves the movable lens in an optical axis direction of the objective optical system ([0058]-[0060]), and the position sensor outputs the position detection signal corresponding to a position in the optical axis direction of the movable lens (a detection signal of the first focus position sensor 115a is input to the microprocessor 116 [0055]).  
Regarding claim 11, Hongu discloses a processor (107-119, figure 1), an optical element (102 or 104 or 105, figure 1) included in an objective optical system (see 101-106, figure 1) by an actuator (motor 110a or 119a or 111, figure 1) and output a position detection signal (a detection signal of the first focus position sensor 115a is input to the microprocessor 116 [0055]) corresponding to a position of the optical element by a position sensor (114a or 120a or 115a, figure 1) is connected, configured to control the endoscope, the processor comprising: a driver circuit (110b, 119b, or 111, figure 1) configured to drive the actuator; a processor memory circuit (117, figure 1) configured to store individual processor correction data for correcting a deviation of the position detection signal caused by an individual variation of the processor (holds three kinds of data required to correct an image plane shift upon zooming [0057]); and a controller (116, figure 1) configured to subject the deviation of the position detection signal to first correction based on the individual processor correction data and control the driver circuit based on a target position of the optical element and the position detection signal subjected to the first correction such that a position of the optical element coincides with the target position ([0058]-[0060]). Hongu is silent regarding an endoscope configured to move the optical element included in the objective optical system by the actuator and output the position detection signal corresponding to the position of the optical element by the position sensor is connected.
Koiso teaches an endoscope system with an endoscope system (abstract) with a lens position detection unit (56, figure 10). The lens position detection unit includes a photo interrupter and a position sensor, and detects a lens position of the focus lens (511, figure 10; [0112]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Hongu to be in an endoscope as taught by Koiso. Doing so would allow the lens driving apparatus to be used for medical purposes ([0004]; Koiso). The modified processor would be connected to an endoscope (endoscope system 1b, figure 10) configured to move the optical element (102 or 104 or 105, figure 1; Hongu) included in the objective optical system (see 101-106, figure 1) by the actuator (motor 110a or 119a or 111, figure 1) and output the position detection signal (a detection signal of the first focus position sensor 115a is input to the microprocessor 116 [0055]) corresponding to the position of the optical element by the position sensor (114a or 120a or 115a, figure 1) is connected.

Allowable Subject Matter
Claims 2-3, 6-9, 12-16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsukagoshi (US 2012/0147341) and Yoshino (US 2016/0234427).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 19, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795